1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    MARK SHANE THOMPSON,                            )   Case No.: 1:18-cv-00125-LJO-SAB (PC)
                                                     )
9                     Plaintiff,                     )
                                                     )   ORDER GRANTING DEFENDANTS’ MOTION
10            v.                                     )   TO MODIFY THE SCHEDULING ORDER
11                                                   )   [ECF No. 51]
     A. GOMEZ, et al.,
                                                     )
12                    Defendants.                    )
                                                     )
13                                                   )
14            Plaintiff Mark Shane Thompson is appearing pro se and in forma pauperis in this civil rights
15   action pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Defendants’ motion to modify the scheduling order, filed July 15,
17   2019.
18            Good cause having been presented to the Court, it is HEREBY ORDERED that the deadline to
19   file an exhausted related motion for summary judgment is extended until and including September 30,
20   2019. All other provisions of the Court’s May 18, 2019, order remain in full force and effect.
21
22   IT IS SO ORDERED.
23
     Dated:        July 16, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                         1
